October 15, 1930. The opinion of the Court was delivered by
This action, commenced in the Court of Common Pleas for Lexington County, by the service of a summons and complaint, and rule to show cause issued by his Honor, Judge Ramage, June 11, 1929, is an action for the possession and custody of the infant son of the plaintiff and defendant. The said rule so issued required the defendant to show cause before Judge Ramage, June 27, 1929, why she should not be enjoined pendente lite from interfering with the custody of the said infant. The defendant made return to the rule, and after the hearing thereon, Judge Ramage issued an order continuing the temporary injunction until the final determination of the action. Later, June 28, 1929, the plaintiff served on the defendant personally, an amended summons and complaint, which was filed in the cause. Thereafter, within the required time, the defendant served and filed demurrers to the complaint and amended complaint, and, also gave notice of motion to set aside the service of the amended summons and complaint. The motion and the demurrers were heard by his Honor, Judge E.C. Dennis, who, after hearing argument and after due consideration, overruled the same, *Page 168 
and issued orders in accordance with his ruling. From the said orders of Judge Dennis, overruling the motion and demurrers, the defendant has appealed to this Court.
In the orders appealed from will be found a clear statement of the pertinent facts alleged and the issues involved in the appeal. The conclusion reached by the Circuit Judge is satisfactory to this Court.
The exceptions are, therefore, overruled, and the orders appealed from affirmed.
MESSRS. JUSTICES COTHRAN, BLEASE and STABLER, and MR. ACTING ASSOCIATE JUSTICE SMITH concur.